Case: 15-40068      Document: 00513146700         Page: 1    Date Filed: 08/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40068
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                           August 7, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LUIS ALDOLFO MAZAREGO-SALAZAR, also known as David L. Nazarego,
also known as Luis Diaz,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1190-1


Before ELROD, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM: *
       Luis Aldolfo Mazarego-Salazar was convicted of one count of being found
in the United States after deportation and was sentenced, on remand, to serve
65 months in prison. Now, he reurges the claim we rejected in his first appeal
concerning the propriety of the district court’s assessment of a 16-level
adjustment to       his base offense         level in     accordance with             U.S.S.G.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 15-40068   Document: 00513146700     Page: 2   Date Filed: 08/07/2015


                                 No. 15-40068

§ 2L1.2(b)(1)(A)(ii). See United States v. Mazarego-Salazar, 590 F. App’x 345,
347 (5th Cir. 2014). He argues now, as he did then, that imposition of the
disputed adjustment was improper because the documents offered in support
of it were insufficient to establish the statutory subsection governing his
conviction. See id. He concedes that this argument is barred by the law of the
case doctrine and raises it only to preserve it for possible further review.
       “Generally, the law of the case doctrine precludes reexamination by the
appellate court on a subsequent appeal of an issue of law or fact decided on a
previous appeal.” United States v. Agofsky, 516 F.3d 280, 283 (5th Cir. 2008).
Mazarego-Salazar’s challenge to his sentence is barred by this doctrine. See
id.
       Accordingly, the Government’s motion for summary affirmance is
GRANTED; its alternative motion for an extension of time to file a brief is
DENIED, and the district court’s judgment is AFFIRMED.




                                        2